Citation Nr: 1803734	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  14-17 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected right knee degenerative joint disease. 

2.  Entitlement to an evaluation in excess of 40 percent for service-connected left knee degenerative joint disease. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Karen Y. Vicks, Attorney





ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 


INTRODUCTION

The Veteran had honorable active service in the United States Air Force from April 1983 to July 1986 and from June 1989 to February 2006.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware, which denied entitlement to the benefits sought.  The Veteran appealed the underlying decision in a Notice of Disagreement received in October 2012. 

In his May 2014 substantive appeal, the Veteran requested a hearing before the Board at a local VA facility.  In a December 2015 letter, the Veteran's representative indicated that the Veteran no longer wanted a hearing before the Board.  Therefore, the request for a hearing before the Board was withdrawn.  See 38 C.F.R. § 20.704(e) (2017). 

In an April 2015 decision, the RO granted an increased evaluation for the service-connected left knee disability, from 10 to 40 percent, effective January 28, 2012.

In a May 2016 decision, the Board remanded the increased evaluation claims for additional development.  The Board also remanded the issue of entitlement to a TDIU due to service-connected disabilities, noting that the issue was raised by the record and was part and parcel of an increased rating claim on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disability prevents him from working).  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal for the issues of entitlement to an evaluation in excess of 10 percent for service-connected right knee degenerative joint disease, entitlement to an evaluation in excess of 40 percent for service-connected left knee degenerative joint disease, and entitlement to a TDIU due to service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to an evaluation in excess of 10 percent for service-connected right knee degenerative joint disease have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2017).

2.  The criteria for withdrawal of the appeal for entitlement to an evaluation in excess of 40 percent for service-connected left knee degenerative joint disease have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2017).

3.  The criteria for withdrawal of the appeal for entitlement to a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2017).
 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In a May 2017 written submission, the Veteran's representative informed VA of the Veteran's desire to withdraw his appeal for entitlement to an evaluation in excess of 10 percent for service-connected right knee degenerative joint disease, entitlement to an evaluation in excess of 40 percent for service-connected left knee degenerative joint disease, and entitlement to a TDIU due to service-connected disabilities.  As a result, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal with respect to the issues of entitlement to an evaluation in excess of 10 percent for service-connected right knee degenerative joint disease, entitlement to an evaluation in excess of 40 percent for service-connected left knee degenerative joint disease, and entitlement to a TDIU due to service-connected disabilities is dismissed.



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


